Exhibit 4 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF OZ ADVISORS II LP Dated as of November 13, 2007 TABLE OF CONTENTS Page ARTICLE IDEFINITIONS 1 Section 1.1 Definitions 1 ARTICLE IIGENERAL PROVISIONS 15 Section 2.1 Continuation of Limited Partnership 15 Section 2.2 Partnership Name 15 Section 2.3 Registered Office, Registered Agent 15 Section 2.4 Certificates 15 Section 2.5 Nature of Business; Permitted Powers 16 Section 2.6 Fiscal Year 16 Section 2.7 Perpetual Existence 16 Section 2.8 Limitation on Partner Liability 16 Section 2.9 Indemnification 16 Section 2.10 Exculpation 17 Section 2.11 Fiduciary Duty 17 Section 2.12 Confidentiality; Intellectual Property 18 Section 2.13 Non-Competition; Non-Solicitation; Non-Disparagement; Non-Interference; and Remedies 19 Section 2.14 Insurance 24 Section 2.15 Representations and Warranties 24 Section 2.16 Devotion of Time 25 Section 2.17 Partnership Property; Partnership Interest 25 Section 2.18 Short Selling and Hedging Transactions 25 Section 2.19 Compliance with Policies 25 ARTICLE IIIINTERESTS AND ADMISSION OF PARTNERS 26 Section 3.1 Units and other Interests 26 Section 3.2 Issuance of Additional Units and other Interests 27 ARTICLE IVVOTING AND MANAGEMENT 29 Section 4.1 General Partner: Power and Authority 29 Section 4.2 Partner Management Committee. 30 Section 4.3 Partner Performance Committee. 31 Section 4.4 Books and Records; Accounting 32 Section 4.5 Expenses 33 Section 4.6 Partnership Tax and Information Returns 33 ARTICLE VCONTRIBUTIONS AND CAPITAL ACCOUNTS 34 Section 5.1 Capital Contributions 34 Section 5.2 Capital Accounts 34 Section 5.3 Determinations by General Partner 35 ARTICLE VIALLOCATIONS 36 Section 6.1 Allocations for Capital Account Purposes 36 i Section 6.2 Allocations for Tax Purposes 39 ARTICLE VIIDISTRIBUTIONS 40 Section 7.1 Distributions 40 Section 7.2 Distributions in Kind 41 Section 7.3 Tax Distributions 41 Section 7.4 Expense Amount Distributions 42 Section 7.5 Borrowing 42 Section 7.6 Restrictions on Distributions 42 ARTICLE VIII TRANSFER OR ASSIGNMENT OF INTEREST; CESSATION OF PARTNER STATUS 42 Section 8.1 Transfer and Assignment of Interest 42 Section 8.2 Withdrawal by General Partner 44 Section 8.3 Withdrawal and Special Withdrawal of Limited Partners 44 Section 8.4 Vesting. 46 Section 8.5 Tag-Along Rights. 47 Section 8.6 Drag-Along Rights. 47 ARTICLE IXDISSOLUTION 48 Section 9.1 Duration and Dissolution 48 Section 9.2 Notice of Liquidation 48 Section 9.3 Liquidator 48 Section 9.4 Liquidation 49 Section 9.5 Capital Account Restoration 50 ARTICLE XMISCELLANEOUS 50 Section 10.1 Incorporation of Agreements 50 Section 10.2 Amendment to the Agreement. 50 Section 10.3 Successors, Counterparts 52 Section 10.4 Applicable Law; Submission to Jurisdiction; Severability 52 Section 10.5 Arbitration. 53 Section 10.6 Filings 54 Section 10.7 Power of Attorney 59 Section 10.8 Headings and Interpretation 55 Section 10.9 Additional Documents 55 Section 10.10 Notices 55 Section 10.11 Waiver of Right to Partition 55 Section 10.12 Partnership Counsel 55 Section 10.13 Survival 55 Section 10.14 Ownership and Use of Name 56 Section 10.15 Remedies 56 Section 10.16 Entire Agreement 56 ii This AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF OZ ADVISORS II LP, a Delaware limited partnership (the "Partnership"), is made as of November 13, 2007, by and among Och-Ziff Holding LLC, a Delaware limited liability company, as general partner (the "Initial General Partner") and the Limited Partners (as defined below). WHEREAS, on June 13, 2007, the Partnership was originally formed as a Delaware limited partnership pursuant to and in accordance with the Delaware Revised Uniform Limited Partnership Act, 6 Del. C. §17-101, et seq. (the "Act"), and an Agreement of Limited Partnership of OZ Advisors II LP dated as of June 13, 2007, which Agreement of Limited Partnership was amended and restated on August 28, 2007 (such amended and restated Agreement of Limited Partnership, the "Original Partnership Agreement"); and WHEREAS, the Initial General Partner and the Limited Partners as of the date hereof have agreed among themselves to amend and restate the Original Partnership Agreement on the terms set forth herein. NOW THEREFORE, in consideration of the mutual promises and agreements herein made and intending to be legally bound hereby, the parties hereto hereby agree as follows: ARTICLE I DEFINITIONS Section 1.1Definitions.As used herein, the following terms shall have the following meanings: "Act" has the meaning specified in the Preamble to this Agreement. "Additional Limited Partner" has the meaning specified in Section 3.2(a) of this Agreement. "Adjusted Capital Account" means the Capital Account maintained for each Partner as of the end of each Fiscal Year, (a) increased by any amounts that such Partner is obligated to restore under the standards set by Treasury Regulation Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to restore under Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5)) and (b) decreased by (i) the amount of all losses and deductions that, as of the end of such Fiscal Year, are reasonably expected to be allocated to such Partner in subsequent years under Sections 704(e)(2) and 706(d) of the Code and Treasury Regulation Section 1.751-1(b)(2)(ii), and (ii) the amount of all distributions that, as of the end of such Fiscal Year, are reasonably expected to be made to such Partner in subsequent years in accordance with the terms of this Agreement or otherwise to the extent they exceed offsetting increases to such Partner's Capital Account that are reasonably expected to occur during (or prior to) the year in which such distributions are reasonably expected to be made (other than increases as a result of a minimum gain chargeback pursuant to Section 6.1(c)(i) or Section 6.1(c)(ii)).The foregoing definition of Adjusted Capital Account is intended to comply with the provisions of Treasury Regulation Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith. "Adjusted Property" means any property the Carrying Value of which has been adjusted pursuant to Section 5.2(b)(iii). "Affiliate" means, with respect to any Person, any other Person that directly or indirectly, through one or more intermediaries, Controls, is Controlled by, or is under common Control with, the Person in question. "Agreed Value" of any Contributed Property means the fair market value of such property or other consideration at the time of contribution as determined by the General Partner, without taking into account any liabilities to which such Contributed Property was subject at such time.The General Partner shall use such method as it determines to be appropriate to allocate the aggregate Agreed Value of Contributed Properties contributed to the Partnership in a single or integrated transaction among each separate property on a basis proportional to the fair market value of each Contributed Property. "Agreement" means this Amended and Restated Agreement of Limited Partnership of the Partnership, as amended, modified, supplemented or restated from time to time. "Book-Tax Disparity" means, with respect to any item of Contributed Property or Adjusted Property, as of the date of any determination, the difference between the Carrying Value of such Contributed Property or Adjusted Property and the adjusted basis thereof for U.S. federal income tax purposes as of such date. "Business Day" means any day other than Saturday, Sunday or any other day on which commercial banks in the State of New York are authorized or required by law or executive order to remain closed. "Capital Account" means the capital account maintained for a Partner pursuant to Section 5.2. "Capital Contribution" means any cash, cash equivalents or the Net Agreed Value of Contributed Property that a Partner contributes to the Partnership pursuant to this Agreement. "Carrying Value" means (a) with respect to a Contributed Property, the Agreed Value of such property reduced (but not below zero) by all depreciation, amortization and cost recovery deductions charged to the Partners' Capital Accounts in respect of such Contributed Property, and (b) with respect to any other Partnership property, the adjusted basis of such property for U.S. federal income tax purposes, all as of the time of determination.The Carrying Value of any property shall be adjusted to equal its respective gross fair market value (taking Section 7701(g) of the Code into account) upon an adjustment to the Capital Accounts of the Partners in accordance with Section 5.2(b)(iii) and to reflect changes, additions or other adjustments to the Carrying Value for dispositions and acquisitions of Partnership properties, in the sole and absolute discretion of the General Partner. "Cause" means, in respect of an Individual Limited Partner, that such Partner (i) has committed an act of fraud, dishonesty, misrepresentation or breach of trust; (ii) has been convicted of a felony or any offense involving moral turpitude; (iii) has been found by any regulatory body or self-regulatory organization having jurisdiction over the Och-Ziff Group to 2 have, or has entered into a consent decree determining that such Partner, violated any applicable regulatory requirement or a rule of a self regulatory organization; (iv) has committed an act constituting gross negligence or willful misconduct; (v) has violated in any material respect any agreement relating to the Och-Ziff Group; (vi) has become subject to any proceeding seeking to adjudicate such Partner bankrupt or insolvent, or seeking liquidation, reorganization, arrangement, adjustment, protection, relief or composition of the debts of such Partner under any law relating to bankruptcy, insolvency or reorganization or relief of debtors, or seeking the entry of an order for relief or the appointment of a receiver, trustee or other similar official for such Partner or for any substantial part of the property of such Partner, or such Partner has taken any action authorizing such proceeding; or (vii) has breached any of the non-competition, non-solicitation or non-disparagement covenants in Section 2.13 or, if applicable, any of those provided in such Partner's Partner Agreement, the breach of any of which shall be deemed to be a material breach of this Agreement. "Certificate of Limited Partnership" means the Certificate of Limited Partnership executed and filed in the office of the Secretary of State of the State of Delaware on June 13, 2007 (and any and all amendments thereto and restatements thereof) on behalf of the Partnership pursuant to the Act. "Certificate of Ownership" has the meaning set forth in Section 3.1. "Class A Common Units" has the meaning set forth in Section 3.1. "Class A Share" means a common share representing a limited liability company interest in Och-Ziff designated as a "Class A Share." "Class B Common Units" has the meaning set forth in Section 3.1. "Class B Share" means a common share representing a limited liability company interest in Och-Ziff designated as a "Class B Share." "Class B Shareholder Committee" means the Class B Shareholder Committee established pursuant to the Class B Shareholders Agreement. "Class B Shareholders Agreement" means the Class B Shareholders Agreement to be entered into by and among Och-Ziff and the holders of Class B Shares on or prior to the Closing Date in connection with the IPO, as amended, modified, supplemented or restated from time to time. "Class C Approval" means, in respect of the determinations to be made in Sections 6.1(a) and 7.1(b)(iii), a prior determination made in writing at the sole and absolute discretion: (i) of the Chairman of the Partner Management Committee (or, with respect to distributions to such Chairman or in the event there is no such Chairman, the full Partner Management Committee acting by majority vote); or (ii) of the General Partner in the event that the Class B Shareholders collectively Beneficially Own Voting Securities (as each such term is defined in the Class B Shareholders Agreement) representing less than 40% of the Total Voting Power of Och-Ziff; provided, however, in the case of each of the foregoing clauses (i) and (ii), that any such determination with respect to distributions to a Partner who is also the Chief 3 Executive Officer or other executive officer of Och-Ziff in respect of such Partner's Class C Non-Equity Interests shall be made by the compensation committee of Och-Ziff in its sole and absolute discretion after consultation with the Partner Management Committee. "Class C Non-Equity Interests" means a fractional non-equity share of the Interests in the Partnership that may be issued to a Limited Partner as consideration for the provision of services to the Partnership solely for the purpose of making future allocations of Net Income to such Limited Partner.Class C Non-Equity Interests shall not constitute Common Units or other Units of the Partnership. "Closing Date" means the first date on which Class A Shares are delivered by Och-Ziff to the Underwriters pursuant to the provisions of the Underwriting Agreement. "Code" means the Internal Revenue Code of 1986, as amended and in effect from time to time.Any reference herein to a specific section or sections of the Code shall be deemed to include a reference to any corresponding provision of any successor law. "Common Units" means Class A Common Units, Class B Common Units and any other class of Units hereafter designated as Common Units by the General Partner, but shall not include the Class C Non-Equity Interests. "Company Securities" means outstanding Class A Shares and Related Securities, as applicable. "Competing Business" means any Person, or distinct portion thereof, that engages in: (a) the alternative asset management business (including, without limitation, any hedge or private equity fund management business) or (b) any other business in which the Och-Ziff Group or any member thereof (1) is actively involved, or (2) in the twelve-month period prior to the relevant Individual Limited Partner's Withdrawal or Special Withdrawal, planned, developed, or undertook efforts to become actively involved and, in the case of the foregoing clause (b), in which the relevant Individual Limited Partner actively participated or was materially involved or about which the relevant Individual Limited Partner possesses Confidential Information. "Confidential Information" means the confidential matters and information described in Section 2.12. "Continuing Partners" means the group of Partners comprised of each Individual Original Partner (or, where applicable, his estate or legal or personal representative) who has not Withdrawn, been subject to a Special Withdrawal or breached Section 2.13(b). "Contributed Property" means each property or other asset, in such form as may be permitted by the Act, but excluding cash, contributed to the Partnership.If the Carrying Value of a Contributed Property is adjusted pursuant to Section 5.2(b)(iii), such property shall no longer constitute a Contributed Property, but shall be deemed an Adjusted Property. "Control" means, in respect of a Person, the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of such Person, whether 4 through ownership of voting securities, by contract or otherwise."Controlled by," "Controls" and "under common Control with" have the correlative meanings. "Covered Person" means (a) the General Partner and its Affiliates and the directors, officers, shareholders, members, partners, employees, representatives and agents of the General Partner and its Affiliates and any Person who was at the time of any act or omission described in Section 2.9 or 2.10 such a Person, and (b) any other Person the General Partner designates as a "Covered Person" for the purposes of this Agreement. "Damages" has the meaning set forth in Section 2.9(a). "DIC Sahir" means DIC Sahir Limited, a corporation organized under the laws of the Cayman Islands. "DIC Sahir Transaction" means the sale of Class A Shares to DIC Sahir on or about the date of the IPO, in accordance with the DIC Sahir Transaction Agreement. "DIC Sahir Transaction Agreement" means the Securities Purchase and Investment Agreement entered into as of October 29, 2007 among Och-Ziff, Dubai International Capital LLC and DIC Sahir, as amended, modified, supplemented or restated from time to time. "Disability" means that a Person is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, as determined by the General Partner with PMC Approval in its sole and absolute discretion and in accordance with applicable law. "Disabling Conduct" has the meaning set forth in Section 2.9(a). "Drag-Along Purchaser" means, in respect of a Drag-Along Sale, the third-party purchaser or purchasers proposing to acquire the Company Securities to be transferred in such Drag-Along Sale. "Drag-Along Right" has the meaning set forth in Section 8.6(a). "Drag-Along Sale" means any proposed transfer (other than a pledge, hypothecation, mortgage or encumbrance) pursuant to a bona fide offer from a Drag-Along Purchaser, in one or a series of related transactions, by any OZ Limited Partner or a group of OZ Limited Partners of Company Securities representing in the aggregate at least 50% of all then-outstanding Company Securities (calculated as if all Related Securities had been converted into, exercised or exchanged for, or repaid with, Class A Shares). "Drag-Along Securities" means, with respect to an OZ Limited Partner, that number of Company Securities equal to the product of (A) the total number of Company Securities to be acquired by the Drag-Along Purchaser pursuant to a Drag-Along Sale and (B) a fraction, the numerator of which is the number of Company Securities then held by such OZ Limited Partner and the denominator of which is the total number of Company Securities then held by all OZ Limited Partners and, if applicable as a result of the application of the "Drag- 5 Along Rights" pursuant to the DIC Sahir Transaction Agreement, DIC Sahir and its Permitted Transferees (as defined in the DIC Sahir Transaction Agreement) (calculated, in the case of both the numerator and denominator, as if all Related Securities held by the relevant OZ Limited Partners had been converted into, exercised or exchanged for, or repaid with, Class A Shares). "Drag-Along Sellers" means the OZ Limited Partner or group of OZ Limited Partners proposing to dispose of or sell Company Securities in a Drag-Along Sale in accordance with Section 8.6. "Economic Risk of Loss" has the meaning set forth in Treasury Regulation Section 1.752-2(a). "Exchange Act" means the Securities Exchange Act of 1934, as amended, supplemented or restated from time to time and any successor to such statute, and the rules and regulations promulgated thereunder. "Exchange Agreement" means one or more exchange agreements providing for the exchange of Class A Common Units (or other securities issued by the Operating Group Entities) for Class A Shares and/or cash, and the corresponding cancellation of applicable Class B Shares, if any, as contemplated by the Registration Statement, as such agreements are amended, modified, supplemented or restated from time to time. "Expense Allocation Agreement" means any agreement entered into among the Operating Group Entities, Och-Ziff and the Intermediate Holding Companies that provides for allocations of certain expense amounts, as such agreement is amended, modified, supplemented or restated from time to time. "Expense Amount" means any amount allocated to the Partnership pursuant to an Expense Allocation Agreement. "Expense Amount Distribution" has the meaning set forth in Section 7.4. "Final Closing Date" means the Closing Date or, if the Underwriter Option is exercised by the Underwriters after the Closing Date, the final Option Closing Date. "First Quarterly Period" means, with respect to any Fiscal Year, the period commencing on and including January 1 and ending on and including March 31 of such Fiscal Year unless and until otherwise determined by the General Partner. "Fiscal Year" has the meaning set forth in Section 2.6. "Fourth Quarterly Period" means, with respect to any Fiscal Year, the period commencing on and including January 1 and ending on and including December 31 of such Fiscal Year unless and until otherwise determined by the General Partner. "General Partner" means the Initial General Partner and any successor general partner admitted to the Partnership in accordance with this Agreement. 6 "incur" means to issue, assume, guarantee, incur or otherwise become liable for. "Individual Limited Partner" means each of the OZ Limited Partners that is a natural person. "Individual Original Partner" means each of the Original Partners that is a natural person. "Initial General Partner" has the meaning set forth in the Preamble to this Agreement. "Intellectual Property" means any of the following that are conceived of, developed, reduced to practice, created, modified, or improved by a Partner, either solely or with others, in whole or in part, whether or not in the course of, or as a result of, such Partner carrying out his responsibilities to the Partnership, whether at the place of business of the Partnership or any of its Affiliates or otherwise, and whether on the Partner's own time or on the time of the Partnership or any of its Affiliates:(i) trademarks, service marks, brand names, certification marks, trade dress, assumed names, trade names, Internet domain names, and all other indications of source or origin, including, without limitation, all registrations and applications to register any of the foregoing; (ii) inventions, discoveries (whether or not patentable or reduced to practice), patents, including, without limitation, design patents and utility patents, provisional applications, reissues, reexaminations, divisions, continuations, continuations-in-part, and extensions thereof, in each case including, without limitation, all applications therefore and equivalent foreign applications and patents corresponding, or claiming priority, thereto; (iii) works of authorship, whether copyrightable or not, copyrights, registrations and applications for copyrights, and all renewals, modifications and extensions thereof, moral rights, and design rights, (iv) computer systems and software; and (v) trade secrets, know-how, and other confidential and protectable information. "Interest" means a Partner's interest in the Partnership, including the right of the holder thereof to any and all benefits to which a Partner may be entitled as provided in this Agreement, together with the obligations of a Partner to comply with all of the terms and provisions of this Agreement. "Intermediate Holding Companies" means Och-Ziff Holding Corporation, a Delaware corporation, and Och-Ziff Holding LLC, a Delaware limited liability company. "International Dispute" has the meaning set forth in Section 10.5(a). "International Partner" means each Individual Limited Partner who either (i) has or had his principal business address outside the United States at the time any International Dispute arises or arose; or (ii) has his principal residence or business address outside of the United States at the time any proceeding with respect to such International Dispute is commenced. "Investment Company Act" means the Investment Company Act of 1940, as amended, supplemented or restated from time to time and any successor to such statute, and the rules and regulations promulgated thereunder. 7 "Investor" means any client, shareholder, limited partner, member or other beneficial owner of the Och-Ziff Group, other than holders of Class A Shares solely in their capacity as such shareholders thereof. "IPO" means the initial offering and sale of Class A Shares by Och-Ziff to the public, as described in the Registration Statement. "Limited Partner" means each of the Persons from time to time listed as a limited partner in the books and records of the Partnership. "Liquidator" has the meaning set forth in Section 9.3. "Minimum Retained Ownership Requirements" has the meaning set forth in Section 8.1(a). "Net Agreed Value" means, (a) in the case of any Contributed Property, the Agreed Value of such property reduced by any liabilities either assumed by the Partnership upon such contribution or to which such property is subject when contributed, and (b) in the case of any property distributed to a Partner by the Partnership, the fair market value of such property at the time such property is distributed, reduced by any indebtedness either assumed by such Partner upon such distribution or to which such property is subject at the time of distribution, in either case, as determined under Section 752 of the Code. "Net Income" means, for any taxable year, the excess, if any, of the Partnership's items of income and gain for such taxable year over the Partnership's items of loss and deduction for such taxable year.The items included in the calculation of Net Income shall be determined in accordance with Section 5.2(b) and shall not include any items specially allocated under Section 6.1(c). "Net Loss" means, for any taxable year, the excess, if any, of the Partnership's items of loss and deduction for such taxable year over the Partnership's items of income and gain for such taxable year.The items included in the calculation of Net Loss shall be determined in accordance with Section 5.2(b) and shall not include any items specially allocated under Section 6.1(c). "Nonrecourse Deductions" means any and all items of loss, deduction, or expenditure (including, without limitation, any expenditure described in Section 705(a)(2)(B) of the Code) that, in accordance with the principles of Treasury Regulation Section 1.704-2(b), are attributable to a Nonrecourse Liability. "Nonrecourse Liability" has the meaning set forth in Treasury Regulation Section 1.752-1(a)(2). "Notice" has the meaning set forth in Section 8.6(a). "Och-Ziff" means Och-Ziff Capital Management Group LLC, a Delaware limited liability company. 8 "Och-Ziff Group" means Och-Ziff and its Subsidiaries (including the Operating Group Entities), their respective Affiliates, and any investment funds and accounts managed by any of the foregoing. "Och-Ziff LLC Agreement" means the Second Amended and Restated Limited Liability Company Agreement of Och-Ziff, dated the date hereof, as amended, modified, supplemented or restated from time to time. "Operating Group Entity" means any Person that is directly Controlled by any of the Intermediate Holding Companies. "Option Closing Date" means the date or dates on which any Class A Shares are sold by Och-Ziff to the Underwriters upon exercise of the Underwriter Option. "Original Class A Common Units" means the Class A Common Units held by the Original Partners and the Ziff Partner upon the Final Closing Date. "Original Partners" means, collectively, (i) Daniel S. Och, David Windreich, Joel Frank, Arnaud Achache, Massimo Bertoli, James-Keith (JK) Brown, Michael Cohen, Anthony Fobel, Kaushik Ghosh, Harold Kelly, Richard Lyon, Dan Manor, James O'Connor, Joshua Ross, Raaj Shah, Boaz Sidikaro, David Stonehill and Zoltan Varga and (ii) the Original Related Trusts; and each, individually, is an "Original Partner." "Original Partnership Agreement" has the meaning set forth in the Preamble to this Agreement. "Original Related Trust" means any Related Trust of an Individual Original Partner that was a Limited Partner on the Final Closing Date. "OZ Limited Partner" means each of the Limited Partners other than the Ziff Partner and its transferees. "Partner" means any Person that is admitted as a general partner or limited partner of the Partnership pursuant to the provisions of this Agreement and named as a general partner or limited partner of the Partnership in the books of the Partnership and includes any Person admitted as an Additional Limited Partner pursuant to the provisions of this Agreement, in each case, in such Person's capacity as a partner of the Partnership. "Partner Agreement" means, with respect to one or more Partners, any separate written agreement entered into between such Partner(s) and the Partnership or one of its Affiliates regarding the rights and obligations of such Partner(s) with respect to the Partnership or such Affiliate, as amended, modified, supplemented or restated from time to time. "Partner Management Committee" has the meaning set forth in Section 4.2(a). "Partner Nonrecourse Debt" has the meaning set forth in Treasury Regulation Section 1.704-2(b)(4). 9 "Partner Nonrecourse Debt Minimum Gain" has the meaning set forth in Treasury Regulation Section 1.704-2(i)(2). "Partner Nonrecourse Deductions" means any and all items of loss, deduction or expenditure (including, without limitation, any expenditure described in Section 705(a)(2)(B) of the Code) that, in accordance with the principles of Treasury Regulation Section 1.704-2(i), are attributable to a Partner Nonrecourse Debt. "Partner Performance Committee" has the meaning set forth in Section 4.3(a). "Partnership" has the meaning set forth in the Preamble to this Agreement. "Partnership Minimum Gain" means that amount determined in accordance with the principles of Treasury Regulation Section 1.704-2(d). "Percentage Interest" means, with respect to any Partner as of any date of determination, (a) as to any Common Units, the product obtained by multiplying (i) 100% less the aggregate percentage applicable to all Units referred to in clause (b) by (ii) the quotient obtained by dividing (x) the number of such Units held by such Partner by (y) the total number of all outstanding Common Units, and (b) as to any other Units, the percentage established for such Units by the General Partner as a part of such issuance, which percentage could be zero.References in this definition to the Common Units of a Partner shall refer to all of the Common Units of such Partner, whether or not such Common Units have vested pursuant to Section 8.4. "Permitted Transferee" means, with respect to each Limited Partner and his Permitted Transferees, (a) a Charitable Institution (as defined below) Controlled by such Partner, (b) a trust (whether inter vivos or testamentary) or other estate planning vehicle, all of the current beneficiaries and presumptive remaindermen (as defined below) of which are lineal descendents (as defined below) of such Partner and his spouse, (c) a corporation, limited liability company or partnership, of which all of the outstanding shares of capital stock or interests therein are owned by no one other than such Partner, his spouse and his lineal descendents and (d) a legal or personal representative of such Partner in the event of his Disability.For purpose of this definition: (i) "lineal descendants" shall not include natural persons adopted after attaining the age of eighteen (18) years and such adopted Person's descendants; (ii) "Charitable Institution" shall refer to an organization described in section 501(c)(3) of the Code (or any corresponding provision of a future United State Internal Revenue law) which is exempt from income taxation under section 501(a) thereof; and (iii) "presumptive remaindermen" shall refer to those Persons entitled to a share of a trust's assets if it were then to terminate. "Person" means a natural person or a corporation, limited liability company, firm, partnership, joint venture, trust, estate, unincorporated organization, association (including any group, organization, co-tenancy, plan, board, council or committee), governmental entity or other entity (or series thereof). "PMC Approval" means the prior written approval of (a) the Chairman of the Partner Management Committee or (b) if (i) there is no such Chairman, or (ii) in any case other than in respect of Section 8.4, on and after the fifth anniversary of the Final Closing Date, by majority vote of the Partner Management Committee; provided, however, that "PMC Approval" 10 shall mean the prior written approval by majority vote of the Partner Management Committee in the case of Transfers (and waivers of the requirements thereof), vesting requirements, the Minimum Retained Ownership Requirements, and the determination described in the definition of "Reallocation Date," each by or with respect to the Chairman of the Partner Management Committee. "Potential Tag-Along Seller" means each Limited Partner not constituting a Tag-Along Seller. "Presumed Tax Liability" means, with respect to the Capital Account of any Partner for any Quarterly Period ending after the date hereof, an amount equal to the product of (x) the amount of taxable income that, in the good faith judgment of the General Partner, would have been allocated to such Partner in respect of such Partner's Units if allocations pursuant to the provisions of Article VI hereof were made in respect of such Quarterly Period and (y) the Presumed Tax Rate as of the end of such Quarterly Period. "Presumed Tax Rate" means the effective combined federal, state and local income tax rate applicable to either a natural person or corporation, whichever is higher, residing in New York, New York, taxable at the highest marginal federal income tax rate and the highest marginal New York State and New York City income tax rates (taking into account the character of the income) and after giving effect to the federal income tax deduction for such state and local income taxes and taking into account the effects of Sections 67 and 68 of the Code (or successor provisions thereto). "Prior Distributions" means distributions made to the Partners pursuant to Section 7.1 or 7.3. "Quarterly Period" means any of the First Quarterly Period, the Second Quarterly Period, the Third Quarterly Period and the Fourth Quarterly Period; provided, however, that if there is a change in the periods applicable to payments of estimated federal income taxes by natural persons, then the Quarterly Period determinations hereunder shall change correspondingly such that the Partnership is required to make periodic Tax Distributions under Section 7.3 at the times and in the amounts sufficient to enable a Partner to satisfy such payments in full with respect to amounts allocated pursuant to the provisions of Article VI (other than Section 6.2(d)), treating the Partner's Presumed Tax Liability with respect to the relevant Quarterly Period (as such Quarterly Period is changed as provided above) as the amount of the Partner's actual liability for the payment of estimated federal income taxes with respect to such Quarterly Period (as so changed). "Reallocation Date" means, as to the Class A Common Units (including all distributions received thereon after the relevant date of Withdrawal) to be reallocated pursuant to Section 2.13(g) or Section 8.3(a) to the Continuing Partners, the date which is the earlier of (a) the date that is six months after the date of the applicable breach of Section 2.13(b) or Withdrawal, as the case may be, and (b) the date on or after such date of breach or Withdrawal that is six months after the date of the latest publicly reported disposition of equity securities of Och-Ziff by any such Continuing Partner which disposition is not exempt from the application of 11 the provisions of Section 16(b) of the Exchange Act, unless otherwise determined with PMC Approval. "Registration Rights Agreement" means one or more Registration Rights Agreements providing for the registration of Class A Shares to be entered into among Och-Ziff and certain holders of Units on or prior to the Closing Date, as amended, modified, supplemented or restated from time to time. "Registration Statement" means the Registration Statement on Form S-1 (Registration No. 333-144256) as it has been or as it may be amended or supplemented from time to time, filed by Och-Ziff with the United States Securities and Exchange Commission under the Securities Act to register the offering and sale of the Class A Shares in the IPO. "Related Security" means any security convertible into, exercisable or exchangeable for or repayable with Class A Shares including, without limitation, any Class A Common Units that may be exchangeable for Class A Shares pursuant to the Exchange Agreement. "Related Trust" means, in respect of any Individual Limited Partner, any other Limited Partner that is an estate, family limited liability company, family limited partnership of such Individual Limited Partner, a trust the grantor of which is such Individual Limited Partner, or any other estate planning vehicle or family member relating to such Individual Limited Partner. "Related Trust Supplementary Agreement" means, in respect of any Original Related Trust, the Supplementary Agreement to which such Original Related Trust is a party. "Required Allocations" means (a) any limitation imposed on any allocation of Net Loss under Section 6.1(b) and (b) any allocation of an item of income, gain, loss or deduction pursuant to Section 6.1(c)(i) - (viii). "Residual Gain" or "Residual Loss" means any item of gain or loss, as the case may be, of the Partnership recognized for federal income tax purposes resulting from a sale, exchange or other disposition of a Contributed Property or Adjusted Property, to the extent such item of gain or loss is not allocated pursuant to Section 6.2(b)(i)(A) or 6.2(b)(ii), respectively, to eliminate Book-Tax Disparities. "Restricted Period" means, with respect to any Partner, the period commencing on the later of the date hereof and the date of such Partner's admission to the Partnership, and concluding on the last day of the 24-month period immediately following the date of Special Withdrawal or Withdrawal of such Partner. "Rules" has the meaning set forth in Section 10.5(a). "Second Quarterly Period" means, with respect to any Fiscal Year, the period commencing on and including January 1 and ending on and including May 31 of such Fiscal Year, unless and until otherwise determined by the General Partner. 12 "Securities Act" means the Securities Act of 1933, as amended, supplemented or restated from time to time and any successor to such statute, and the rules and regulations promulgated thereunder. "Special Withdrawal" (a) in respect of an Individual Limited Partner, has the meaning set forth in Section 8.3(b), and (b) in respect of any Related Trust, means the Special Withdrawal of such Related Trust in accordance with Section 8.3(b). "Subsequent Related Trust" means, in respect of an Original Related Trust of an Individual Original Partner, the Related Trust of such Original Partner to which the Interest of such Original Related Trust shall be Transferred in accordance with its Related Trust Supplementary Agreement. "Subsidiary" means, with respect to any Person, as of any date of determination, any other Person as to which such Person owns, directly or indirectly, or otherwise Controls more than 50% of the voting shares or other similar interests or a general partner interest or managing member or similar interest of such Person. "Substitute Limited Partner" means each Person who acquires an Interest of any Limited Partner in connection with a Transfer by a Limited Partner whose admission as a Limited Partner is approved by the General Partner. "Supplementary Agreement" means, with respect to one or more Limited Partners, any supplementary agreement entered into prior to the date hereof between the Partnership and such Limited Partners regarding their rights and obligations with respect to the Partnership, as the same may be amended, supplemented, modified or replaced from time to time. "Tag-Along Offer" has the meaning set forth in Section 8.5(b). "Tag-Along Purchaser" means, in respect of a Tag-Along Sale, the Person or group of Persons proposing to acquire the Class A Shares and/or Class A Common Units to be transferred in such Tag-Along Sale. "Tag-Along Sale" means any transfer (other than a pledge, hypothecation, mortgage or encumbrance), in one or a series of related transactions, by any OZ Limited Partner or group of OZ Limited Partners to a single Person or group of Persons (other than Related Trusts or Permitted Transferees of such OZ Limited Partners) pursuant to any transaction exempt from registration under the Securities Act and any similar applicable state securities laws of Class A Shares and/or Class A Common Units representing in the aggregate at least 5% of the Class A Shares (calculated as if all Class A Common Units held by each Limited Partner had been exchanged for Class A Shares) then held by all of the Limited Partners, but only in the event that (i) such Person or group of Persons to which such transfer is made is a strategic buyer, or (ii) the OZ Limited Partners participating in such transfer include Daniel S. Och or any of his Related Trusts.For the avoidance of doubt, sales of Class A Shares pursuant to the provisions of Rule 144 shall not constitute a Tag-Along Sale or any part thereof. "Tag-Along Securities" means, with respect to a Potential Tag-Along Seller, such number of Class A Shares and/or vested Class A Common Units, as applicable, equal to the 13 product of (i) the total number of Class A Shares (assuming the exchange for Class A Shares of any vested Class A Common Units) to be acquired by the Tag-Along Purchaser in a Tag-Along Sale and (ii) a fraction, the numerator of which is the total number of Class A Shares (assuming the exchange for Class A Shares of any vested Class A Common Units) then held by such Potential Tag-Along Seller and the denominator of which is the total number of Class A Shares (assuming the exchange for Class A Shares of any vested Class A Common Units) then held by all Limited Partners.If any other Potential Tag-Along Sellers do not accept the Tag-Along Offer, the foregoing shall also include each accepting Potential Tag-Along Seller's pro rata share of the non-accepting Potential Tag-Along Sellers' Class A Shares and/or vested Class A Common Units, determined as set forth in the preceding sentence. "Tag-Along Seller" has the meaning set forth in Section 8.5(b). "Tax Distributions" has the meaning set forth in Section 7.3. "Tax Matters Partner" means the Person designated as such in Section 4.6(c). "Tax Receivable Agreement" means the Tax Receivable Agreement to be entered into in connection with the IPO, by and among Och-Ziff, the Intermediate Holding Companies, the Och-Ziff Operating Group Entities and each partner of any Och-Ziff Operating Group Entity, as the same may be amended, supplemented, modified or replaced from time to time. "Third Quarterly Period" means, with respect to any Fiscal Year, the period commencing on and including January 1 and ending on and including August 31 of such Fiscal Year, unless and until otherwise determined by the General Partner. "Total Voting Power" has the meaning ascribed to such term in the Class B Shareholders Agreement. "Transfer" means, with respect to any Interest, any sale, exchange, assignment, pledge, hypothecation, bequeath, creation of an encumbrance, or any other transfer or disposition of any kind, whether voluntary or involuntary, of such Interest."Transferred" shall have a correlative meaning. "Transfer Agent" means, with respect to any class of Units or the Class C Non-Equity Interests, such bank, trust company or other Person (including the Partnership or one of its Affiliates) as shall be appointed from time to time by the Partnership to act as registrar and transfer agent for such class of Units or the Class C Non-Equity Interests; provided, however, that if no Transfer Agent is specifically designated for such class of Units or the Class C Non-Equity Interests, the Partnership shall act in such capacity. "Treasury Regulations" means the regulations, including temporary regulations, promulgated under the Code, as amended from time to time, or any federal income tax regulations promulgated after the date of this Agreement.A reference to a specific Treasury Regulation refers not only to such specific Treasury Regulation but also to any corresponding provision of any federal tax regulation enacted after the date of this Agreement, as such specific Treasury Regulation or corresponding provision is in effect and applicable on the date of application of the provisions of this Agreement containing such reference. 14 "Underwriter" means each Person named as an underwriter in the Underwriting Agreement who is obligated to purchase Class A Shares pursuant thereto. "Underwriter Option" means the option to purchase additional Class A Shares granted to the Underwriters by Och-Ziff pursuant to the Underwriting Agreement. "Underwriting Agreement" means the Underwriting Agreement to be entered into by Och-Ziff and the Underwriters providing for the sale of Class A Shares in the IPO, as amended, modified, supplemented or restated from time to time. "Units" means a fractional share of the Interests in the Partnership that entitles the holder thereof to such benefits as are specified in this Agreement or any Unit Designation and shall include the Common Units but not the Class C Non-Equity Interests. "Unit Designation" has the meaning set forth in Section 3.2(b). "Withdrawal" (a) in respect of an Individual Limited Partner, has the meaning set forth in Section 8.3(a), and (b) in respect of any Related Trust, means the Withdrawal of such Related Trust in accordance with Section 8.3(a)."Withdrawn" has the correlative meaning. "Ziff Partner" means Ziff Investors Partnership, L.P. IIA. ARTICLE II GENERAL PROVISIONS Section 2.1Continuation of Limited Partnership.The parties to this Agreement hereby agree to continue the Partnership, which was formed pursuant to and in accordance with the provisions of the Act, and in accordance with the further terms and provisions of this Agreement. Section 2.2Partnership Name.The name of the Partnership is "OZ Advisors II LP." The name of the Partnership may be changed from time to time by the General Partner. Section 2.3Registered Office, Registered Agent.The Partnership shall maintain a registered office in the State of Delaware at, and the name and address of the Partnership's registered agent in the State of Delaware is, National Corporate Research, Ltd., 615 South DuPont Highway, Dover, Delaware 19901.Such office and such agent may be changed from time to time by the General Partner. Section 2.4Certificates.Any Person authorized by the General Partner shall execute, deliver and file any amendment to or restatements of the Certificate of Limited Partnership and any other certificates (and any amendments and/or restatements thereof) necessary for the Partnership to qualify to do business in a jurisdiction in which the Partnership may wish to conduct business. 15 Section 2.5Nature of Business; Permitted Powers.The purposes of the Partnership shall be to engage in any lawful act or activity for which limited partnerships may be formed under the Act. Section 2.6Fiscal
